Citation Nr: 1142455	
Decision Date: 11/16/11    Archive Date: 11/30/11

DOCKET NO.  06-05 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a skin disorder.  

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus.  

3.  Entitlement to service connection for a seizure disorder.

4.  Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Harold A. Beach


INTRODUCTION

The appellant served on active duty from August 18, 1977 to September 7, 1977.  

This case was previously before the Board of Veterans' Appeals (Board) in July 2010, at which time, it was remanded for further development.  Following the requested development, the VA Appeals Management Center in Washington, D.C. confirmed and continued the RO denials of entitlement to service connection for a skin disorder, diabetes mellitus, a seizure disorder, and a psychiatric disorder.


FINDINGS OF FACT

1.  In an unappealed rating decision, dated in February 1988, the RO confirmed and continued it April 1978 decision which had denied the appellant's claim of entitlement to service connection for diabetes mellitus.

2.  Evidence associated with the record since the RO's February 1988 decision is either cumulative or redundant and, by itself or in connection with evidence previously assembled, does not relate to an unestablished fact or raise a reasonable possibility of substantiating the claim of entitlement to service connection for diabetes mellitus. 

3.  In an unappealed rating decision, dated in February 1988, the RO denied the appellant's claim of entitlement to service connection for a skin disorder.

4.  Evidence associated with the record since the RO's February 1988 decision is either cumulative or redundant and, by itself or in connection with evidence previously assembled, does not relate to an unestablished fact or raise a reasonable possibility of substantiating the claim of entitlement to service connection for a skin disorder. 

5.  The presence of a chronic, identifiable seizure disorder has not been established.

6.  A psychiatric disorder, variously diagnosed as depression; bipolar disorder, not otherwise specified; mood disorder due to general medical condition; a major depressive episode; and generalized anxiety, was first manifested many years after service, and the preponderance of the evidence is against a finding that it is in any way related to service.  .


CONCLUSIONS OF LAW

1.  The RO's February 1988 rating decision, which denied the appellant's claim of entitlement to service connection for diabetes mellitus, is final.  38 U.S.C.A. § 4005 (1976); 38 C.F.R. § 19.153 (1977).

2.  New and material evidence has not been submitted to reopen the appellant's claim of entitlement to service connection for diabetes mellitus.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  The RO's February 1988 rating decision, which denied the appellant's claim of entitlement to service connection for a skin disorder, is final.  38 U.S.C.A. § 4005 (1988); 38 C.F.R. § 19.192 (1987).

4.  New and material evidence has not been submitted to reopen the appellant's claim of entitlement to service connection for a skin disorder, claimed as a staph infection of the head.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

5.  The claimed seizure disorder is not the result of disease or injury incurred in or aggravated by service, no may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).
6.  A psychiatric disorder is not the result of disease or injury incurred in or aggravated by service, no may a bipolar disorder be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the appellant's appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of the issues of entitlement to service connection for a skin disorder, diabetes mellitus, a seizure disorder, and a psychiatric disorder.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  In this case, the Board finds that VA has met that duty.

A review of the record discloses that this is not the appellant's first claim entitlement to service connection for diabetes mellitus or a skin disorder.  In January 1978, the appellant claimed entitlement to service connection for diabetes, and in April 1978, the RO denied that claim.  The RO notified him of that decision, as well as the types of evidence necessary to support his claim.  In particular, the RO notified the appellant that he had to submit evidence to show that his diabetes had been incurred in or aggravated by service and that it still existed.  The RO informed him that if he did not do so, no further action would be taken on his claim.  The appellant was also notified of his appellate rights.  However, he did not file a notice of disagreement with which to initiate an appeal.  Therefore, the RO's April 1978 decision became final under the law and regulations then in effect.  38 U.S.C. §§ 4004, 4005(c) (1976); 38 C.F.R. § 19.153 (1977) 

In September 1987, the appellant claimed entitlement to service connection for a skin disorder.  He also requested that his claim of entitlement to service connection for diabetes be reopened.  In February 1988, the RO denied entitlement to service connection for a skin disorder.  The RO informed the appellant that it was unable to consider his request to reopen his claim of entitlement to service connection for diabetes unless he furnished new and material evidence showing that his condition had been incurred in or aggravated by service.  In so doing, the RO effectively confirmed and continued its April 1978 decision.  Thereafter, the RO notified the  appellant of his appellate rights.  However, he did not file a notice of disagreement with which to initiate an appeal.  Therefore, the February 1988 decision also became final under the law and regulations then in effect.  38 U.S.C. §§ 4004, 4005(c) (1988); 38 C.F.R. § 19.192 (1987)

In June 2005, the appellant filed an application to reopen his claim of entitlement to service connection for a skin disorder and for diabetes mellitus.  He also filed claims of entitlement to service connection for a seizure disorder and a psychiatric disorder.  After reviewing the record, the Board finds no issue as to providing an appropriate application form or completeness of any of the applications. 

Following the receipt of his applications, VA notified the appellant of the information and evidence necessary to substantiate and complete his claims, including the evidence to be provided by him, and notice of the evidence VA would attempt to obtain.  VA informed him of the criteria for service connection and set forth the criteria, generally, for rating service-connected disabilities and for assigning effective dates, should service connection be granted.  

With respect to his applications to reopen his claims of entitlement to service connection for a skin disorder and diabetes, VA informed the appellant of the bases for the prior denials and advised him of the evidence necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  VA also informed him of the evidence necessary to support the underlying service connection claim.  

Following the notice to the appellant, VA fulfilled its duty to assist him in obtaining identified and available evidence necessary to substantiate his claims.  That duty requires VA to make reasonable efforts to obtain relevant records (including private records) that the appellant adequately identifies to VA and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1).  However, the duty to assist is not a one-way street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  It is the appellant's responsibility to present and support his claim.  38 U.S.C.A. § 5103.  

In this case, VA has obtained or ensured the presence of the appellant's service treatment records; records reflecting his treatment at Sinai Hospital in September 1977 and from November to December 1977; records reflecting the appellant's VA treatment from June 1985 to September 2010; records reflecting the appellant's admission to the Great Lakes Rehab Hospital in September 1998; and private medical records reflecting the appellant's diabetes in November and December 2002.  

During his VA treatment, such as in October 2002, the appellant reported that he was receiving Social Security disability benefits.  However, VA efforts to retrieve his records from the Social Security Administration were unavailing.  In July 2010, the Social Security Administration reported that it had no medical records on file for the appellant or that they were unable to locate his medical records.  In January 2011, the appellant acknowledged that he was not receiving Social Security Disability benefits.  Therefore, the Board concludes that further development obtain such records would unnecessarily impose additional burdens upon VA with no reasonable possibility of any success or benefit flowing to the appellant.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  Accordingly, such development is not warranted.

Finally, the Board notes that on VA Form 9, completed by the appellant in February 2006, VA offered the appellant the opportunity to schedule a hearing before the Board.  To date, however, the appellant has declined to accept that offer.  

In sum, the appellant has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support any of his claims; and there is no evidence of any VA error in notifying or assisting the appellant that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to determine whether or not new and material evidence has been received to reopen claims of entitlement to service connection for a skin disorder and for diabetes mellitus, as well as the original claims of entitlement to service connection for a seizure disorder and for a psychiatric disorder.

The Factual Background

During the appellant's March 1977 service entrance examination, the appellant responded in the negative, when asked if he then had, or had ever had, skin diseases, sugar or albumin in his urine, epilepsy or fits, or nervous trouble of any sort.  He responded that he did not know, when asked if he then had, or had ever had, frequent trouble sleeping.  He responded in the affirmative, when asked if he then had, or had ever had, depression or excessive worry.  On examination, his skin and lymphatic system and his neurologic and psychiatric processes were found to be normal.  A urinalysis was negative for sugar.  There was no evidence that his endocrine system had been evaluated.  

The appellant's service treatment records are negative for any complaints or clinical findings of a skin disorder, diabetes mellitus, a seizure disorder, and/or a psychiatric disorder.

On August 23, 1977, the appellant was examined in conjunction with Medical Board Proceedings and was found to be unfit for induction due to pre-service asthma.  

On August 25, 1977, the appellant underwent a special examination.  He responded in the negative, when asked if he then had, or had ever had, skin diseases, sugar or albumin in his urine, epilepsy or fits, frequent trouble sleeping, depression or excessive worry, or nervous trouble of any sort.  On examination, his skin and lymphatic system, his endocrine system, and his neurologic and psychiatric processes were found to be normal.  A urinalysis was negative for sugar.  

From July to September 1977, the appellant was treated by VA for severe folliculitis of the scalp and uncontrolled diabetes.  The appellant reported that he had been treated for folliculitis in 1977 at Sinai Hospital.  

In February 1988, the RO denied the appellant's claim of entitlement to service connection for severe folliculitis of the scalp.  The RO noted that it was unable to consider the appellant's claim of entitlement to service connection for diabetes mellitus unless he submitted new and material evidence.  The appellant was notified of that decision, as well as his appellate rights; however, a notice of disagreement was not received with which to initiate an appeal.  Therefore, that decision became final under the law and regulations then in effect.  38 U.S.C. § 4005(c) (1988); 38 C.F.R. § 19.192 (1987).  

On September 12, 1977, the appellant was admitted to Sinai Hospital for complaints of headache, fever, left-sided neck pain, and weakness in his left hand.  A workup revealed elevated blood sugars.  After a workup and 8 days of hospitalization, the relevant diagnosis was questionable diabetes.  

In November 1977, the appellant was readmitted to Sinai Hospital for a ten-day history of low back pain and headache.  During a workup, he was found to severe cellulitis of the scalp.  The relevant diagnoses were peri-folliculitis capitis abscedens et suffediens (severe scalp and neck infection) and diabetes mellitus.  

In September 1998, the appellant was hospitalized at the Great Lakes Rehabilitation Hospital for quadraparesis due to a diabetic coma.  Additional diagnoses included bipolar disorder.  

Private medical records, dated in April 2002, show that the appellant has a history of seizures and depression.  During VA treatment in July 2002, it was noted that the appellant was taking antidepressants.  A history of bipolar disorder was also noted.  During a VA mental health intake evaluation in September 2002, the appellant had positive screens for somatization disorder, other depressive syndrome, other anxiety syndrome, delusional thinking, and hallucinatory experiences.  He had reportedly been treated since 1997 for bipolar disorder.  Following the evaluation, the relevant diagnoses were bipolar disorder, not otherwise specified; polysubstance dependence; and mood disorder due to general medical condition.  During VA treatment in October 2002, it was noted that he had a history of 3 strokes, one each in 1997, 1998, and 1999.  
In December 2002, the appellant had a VA neurologic consultation for a history of seizures and multiple cerebrovascular accidents.  Later that month, a waking electroencephalogram was normal.  

During a VA Neurologic consultation in April 2004, the appellant reported a history of seizures back to 1997.  An examination revealed no specific neurologic abnormalities.  

Records reflecting the appellant's treatment from April 2005 to July 2010 show that the appellant continued to receive treatment for diabetes mellitus.  During VA neurologic consultations in April and July 2005, the examiner stated that the appellant was found to be hypoglycemic, which caused his seizures.  Although the appellant was reportedly taking medication for seizures, the examiner was unsure whether the appellant had a seizure disorder independent of his diabetes.  During a VA psychiatric consultation the following month, the relevant diagnosis was dysthymia.  His mother's health had improved which had reportedly relieved his anxiety.  

In October 2005, during VA urgent care treatment for lethargy and back spasms, the appellant's skin was normal.

In January 2006, the appellant underwent another EMG, and the results were normal.  Though he continued to have multiple complaints, the examiner noted that the appellant's neurologic examination continued to be nonphysiologic.  

A March 2006 VA psychiatric consultation confirmed the diagnosis of dysthymia.  Following an April 2006 VA neurologic consultation, the examiner reiterated his belief that the appellant's seizures were associated with hypoglycemia, rather than an independent seizure disorder.  

In June 2006, the appellant was treated by VA urgent care service for cellulitis of the right lower extremity.  It was noted that he had injured his leg in March and that the resulting wound was not getting any better.  It was noted that he had infected skin and subcutaneous tissue on his right leg and an area of necrosis with purulent material.  Thereafter, the appellant began to develop multiple nonhealed ulcers on his right lower extremity.  The appellant was treated with antibiotics.  

In 2010, the appellant was treated for a skin infection of the left lower extremity.  

In June 2010, VA PTSD screens were positive and negative.  However, during a VA psychiatric evaluation in July 2010, the appellant reported no trauma.  The various psychiatric diagnoses were major depressive episode and generalized anxiety.  No psychotic symptoms were found.  

In September 2010, a bone scan suggested osteomyelitis.  Following a VA infectious disease consultation, the examiner stated that the appellant had acute cellulitis with possible osteomyelitis, secondary to diabetic dermopathy and ulceration.  Following a VA dermatologic consultation, the diagnosis was diabetic dermopathy with ulceration and acute osteomyelitis.  

The Applicable Law and Regulations

Service connection connotes many factors but basically it means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1131.  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 

For certain disabilities, such as diabetes mellitus, epilepsy, or psychosis, service connection may be presumed when such disability is shown to a degree of 10 percent or more within one year of the appellant's discharge from active duty.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Such a presumption is applicable to veterans who served for 90 days or more during a war period or after December 31, 1946.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.  In this case, however, service connection on a presumptive basis is not warranted because the appellant did not fulfill the criteria to serve for 90 days or more during a war period or after December 31, 1946.  

Service connection may also be granted when the evidence shows that a particular disability is proximately due to or the result of a disability for which service connection has already been established.  38 C.F.R. § 3.310(a).  Any increase in the severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(a).  

The foregoing law and regulations notwithstanding, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  


Analysis

The Skin Disorder 

The appellant contends that he developed a severe skin disorder of the scalp after he was cut by a barber's clipper in service.  He states that he has had a scalp disorder since that time and that service connection is, therefore, warranted.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, the appeal will be denied.  

As noted above, entitlement to service connection for a skin disorder was denied by the RO in a final decision, dated in February 1988.  Evidence on file at that time consisted of the appellant's service treatment records, the 1977 treatment records from Sinai Hospital; and VA records reflecting the appellant's treatment from July to September 1987.  Such evidence was negative for any complaints or clinical findings of a skin disorder in service or of a cut on his scalp from a barber's clipper.  Although a severe scalp and neck infection, diagnosed as peri-folliculitis capitis abscedens et suffendiens, was reported during the appellant's November 1977 treatment at Sinai Hospital, there were no findings that it was in any way related to service.  During VA treatment in 1987, the appellant was treated for a 10 year history of a skin disorder.  However, there was simply no evidence of a nexus to service.  Absent any findings of skin disorder in service or evidence of a nexus between the appellant's post-service skin disorder and service, service connection was denied; and that decision became final.

Generally, a claim which has been denied by the RO may not thereafter be reopened and allowed, and a claim based upon the same factual basis may not be considered.  38 U.S.C.A. § 7105.  The exception to this rule is 38 U.S.C.A. § 5108 which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA shall reopen the claim and review the former disposition of the claim.

When a veteran seeks to reopen a final decision based on new and material evidence, the Board must first determine whether the veteran has, in fact, presented new and material evidence under 38 C.F.R. § 3.156.  Evidence offered by a claimant to reopen a claim is presumed credible for the limited purpose of ascertaining its materiality.  Justus v. Principi 3 Vet. App. 510, 512 (1992).  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156. 

If new and material evidence is presented, the Board may then proceed to evaluate the merits of the claim but only after insuring that the duty to assist the appellant in the development of his claim has been fulfilled.  See Elkins v. West, 12 Vet. App. 209 (1999).

Relevant evidence added to the record since the RO's February 1988 decision consists of records reflecting the appellant's VA treatment from June 1985 to September 2010; records reflecting the appellant's admission to the Great Lakes Rehab Hospital in September 1998; and private medical records reflecting the appellant's diabetes in November and December 2002.  Such evidence is new in the sense that it has not previously been before the VA.  However, it is not material, as it does not fill any of the deficits in the evidence which existed at the time of the prior denial.  It remains negative for any complaints or clinical findings of a skin disorder in service.  While it does show treatment for diabetic dermopathy and cellulitis of the lower extremities in 2006 and 2010, it is negative for any competent evidence of a nexus between either of those disorders and any incident in service.  As such, it is either cumulative or redundant of the evidence of record on file in February 1988.  Even when considered with the evidence previously of record, it does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for a skin disorder.  Therefore, it is not sufficient to reopen the claim; and to that extent, the appeal is denied.

Diabetes Mellitus 

The appellant contends that he developed diabetes in service and that he required hospitalization during the week following his separation from service.  Therefore, he contends that service connection is warranted.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, the appeal will be denied.  

Evidence on file at the time of the RO's February 1988 denial of entitlement to service connection for diabetes mellitus consisted of the appellant's service treatment records and the reports of his service entrance and separation examinations and records reflecting the appellant's 1977 treatment for diabetes mellitus at Sinai Hospital.  However, there was no competent evidence on file that the appellant did, in fact, have diabetes or any manifestations of diabetes in service.  There was also no competent evidence of a nexus between the appellant's diabetes mellitus and any incident in service.  In this regard, the Board must emphasize that the law and regulations applicable to presumptive service connection do not apply to this case, because the appellant did not have the requisite 90 days of service.  38 C.F.R. § 3.307.  Since the law and regulations regarding presumptive service connection are not applicable, the additional evidence would have had to, perforce, show manifestations of diabetes in service or evidence of a nexus to service.  That it did not do so rendered the appellant unable to meet the criteria for service connection.  Accordingly, service connection for diabetes was denied in a final decision.  

Relevant evidence added to the record since the RO's February 1988 decision consists of records reflecting the appellant's VA treatment from June 1985 to September 2010; records reflecting the appellant's admission to the Great Lakes Rehab Hospital in September 1998; and private medical records reflecting the appellant's diabetes in November and December 2002.  Such evidence is new in the sense that it has not previously been before the VA.  However, it is not material, as it fails to fill the deficits which existed in the evidence on file in February 1988.  Indeed, it remains negative for any complaints or clinical findings of diabetes in service or evidence of a nexus to service.  Even when considered with the evidence previously of record, the additional evidence does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for diabetes mellitus.  Therefore, it is not sufficient to reopen the claim; and to that extent, the appeal is denied.

The Seizure Disorder

The appellant contends that he has developed seizures in association with diabetes.  Therefore, he maintains that service connection is warranted for seizures on a secondary basis.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, the appeal will be denied.  

Unlike the appellant's claim of entitlement to service connection for a skin disorder and the claim of entitlement to service connection for diabetes, the claim of entitlement to service connection for a seizure disorder is an original claim.  However, a review of the evidence is negative for any complaints or clinical findings of a seizure disorder in service.  Although a history of seizures back to 1997 was noted during private medical treatment in April 2002 and during an April 2004 consultation with the VA Neurology Service, there is no contemporaneous medical evidence or other objective reports on file to support that history.  In fact, the evidence strongly suggests that the appellant does not have a seizure disorder independent of his diabetes.  EMG's in December 2002 and January 2006 were normal, and multiple consultations with the VA Neurology Service have been nonphysiologic.  Indeed, following consultations with the VA Neurology Service in April and July 2005 and April 2006, the examiner noted that the appellant experienced hypoglycemia in association with his diabetes and concluded that the appellant's seizures were due to hypoglycemia rather than an independent seizure disorder.  

Absent evidence of a seizure disorder in service or credible evidence that the appellant currently has a seizure disorder, the appellant does not meet the criteria for service connection.  Therefore, service connection for a seizure disorder is not warranted, and the appeal is denied.

In arriving at this decision, the Board has considered the appellant's contentions that his seizures are related to his diabetes and that service connection is, therefore, warranted on a secondary basis.  However, service connection has not been established for any disorder, including diabetes.  Therefore, the appellant's contentions with respect to secondary service connection are of no force or effect in supporting his claim.

The Psychiatric Disorder

Finally, the appellant seeks service connection for a psychiatric disorder.  The appellant contends that it is primarily the result of his diabetes.  Therefore, he maintains that service connection is warranted for a psychiatric disorder is also warranted on a secondary basis.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, the appeal will be denied.  

As above, the appellant's service treatment records are negative for any complaints or clinical findings of such a psychiatric disorder.  Such a disorder was not manifested until 2002, many years after service.  Although the appellant reportedly had a history of depression and had reportedly been treated for bipolar disorder since 1997, there were no findings or other objective evidence to show the onset of a psychiatric disorder prior to 2002.  Since that time, the appellant has been diagnosed with additional psychiatric disorders, including bipolar disorder, not otherwise specified; polysubstance dependence; mood disorder due to general medical condition; a major depressive episode; and generalized anxiety.  In addition, PTSD screens have produced varying results, positive and negative.  However, the appellant does not have an established diagnosis of PTSD, and he has reported no inservice trauma associated with such a diagnosis.  In sum, the appellant has been diagnosed with various psychiatric disorders since service.  However, there is not credible evidence of record that they are in any way related to any incident in service.  In this regard, the Board notes that service connection has not been established for any disorder, including diabetes.  Therefore, the appellant's contentions that secondary service connection is warranted, because he has a psychiatric disorder as a result of diabetes is of no force or effect in supporting the appellant's claim.

Absent evidence of a psychiatric disorder in service or credible evidence that a current psychiatric disorder is in any way related to service, the appellant does not meet the criteria for service connection.  Therefore, service connection for a psychiatric disorder is not warranted, and the appeal is denied.

Additional Considerations

In arriving at the foregoing decisions, the Board has considered the possibility of scheduling the appellant for a VA examination to determine whether there was a nexus between any of the claimed disorders and service.  Such examinations are scheduled when the medical evidence accompanying a particular claim is not adequate for rating purposes. 38 C.F.R. 3.326(a) (2011).  

In this case, however, the medical evidence is adequate for rating purposes as it is completely negative for any competent evidence of any of the claimed disorders in service or any competent evidence in his extensive medical file suggesting a relationship between any of those disorders and service.  Indeed, the only evidence of such a nexus comes from the appellant.  As noted above, however, he is not competent to provide conclusions which require medical expertise, such as the diagnosis of his symptoms or the cause of a particular disability.  Espiritu.  Absent any competent evidence to support his assertions, a VA examination to determine the nature and etiology of the claimed disorders would be tantamount to a fishing expedition to determine if there might be some unspecified information which could possibly support his claims.  VA's duty to assist the appellant in the development of his claims does not extend to fishing expeditions.  Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  Indeed, such development would unnecessarily impose additional burdens upon the Board with no possibility of any benefit flowing to the appellant.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  Therefore, the Board concludes that a VA examination is not necessary to resolve this appeal and that the lack of such an examination does not result in any prejudice to the appellant.  Accordingly, a VA examination will not be scheduled.  

The Board has also considered the doctrine of reasonable doubt.  However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves a claim.  In this case, the preponderance of the evidence is against the appellant's claims.  Therefore, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b) (West 2002) ; 38 C.F.R. § 3.102 (2011). 

ORDER

New and material evidence not having been received, the request to reopen a claim of entitlement to service connection for a skin disorder is denied.  

New and material evidence not having been received, the request to reopen a claim of entitlement to service connection for diabetes mellitus is denied.  

Entitlement to service connection for a seizure disorder is denied.

Entitlement to service connection for a psychiatric disorder is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


